Chief Justice BENDER,
dissenting.
149 Today, the majority abdicates this court's responsibility to give meaningful ef-feet to the Education Clause's guarantee that all Colorado students receive a thorough and uniform education. In my view, a thorough and uniform system of education must include the availability of qualified teachers, up-to-date textbooks, access to modern technology, and safe and healthy facilities in which to learn. The record, however, reveals an education system that is fundamentally broken. It is plagued by underfunding and marked by gross funding disparities among districts. Colorado's school-age population has exploded, with dramatic increases in the number of Hispanic students, low-income students, English language learners, and students with special needs. The General Assembly has failed to recognize these changes and to fund the increased costs necessary to educate these children. Colorado's education system is, beyond any reasonable doubt, neither thorough nor uniform. I would hold that Colorado's method for financing public education is not rationally related to the General Assembly's affirmative duty to provide and to maintain a thorough and uniform system of free public schools. This affirmative obligation requires the General Assembly to implement a finance system that provides Colorado's students the education system to which they are constitutionally entitled. Hence, I respectfully dissent.
I.
"50 Since statehood, the Colorado Constitution has required the General Assembly to "provide for the establishment and maintenance of a thorough and uniform system of free public schools throughout the state." Colo. Const. art. IX, § 2. This Education Clause reflected the framers deeply held belief that an educated citizenry was essential to Colorado's success as a democratic society and as a state. Professor Tom Romero, an expert in Colorado constitutional history, testified that one of the provision's authors stated that the Education Clause was intended to "erect a superstructure upon a solid footing and lasting foundation, a system of education as high as our snowcapped mountains, as broad as our boundless prairies, and as free to all as the air of heaven."
{51 Then, as now, this affirmative constitutional right to public education in Colorado is of paramount importance.1 Education is required for exercising our most basic civic responsibilities. "It is the very foundation of good citizenship." Brown v. Bd. of Educ., 347 U.S. 483, 493, 74 S.Ct. 686, 98 L.Ed. 873 (1954). Education provides our youth with the skills and knowledge necessary to be productive members of society and to be competitive in our modern, global economy. *1145"IT}t is doubtful that any child may reasonably be expected to succeed in life if he [or she] is denied the opportunity of an education." Id. The Colorado Department of Education's "vision statement" echoes these concerns: "All students in Colorado will become educated and productive citizens capable of succeeding in a globally competitive workforce."
T 52 These aspirational sentiments, however, do not correspond to the reality of public education in Colorado at the time of trial in August 2011. The following facts are taken from the extensive record of that 25-day trial-during which more than 80 witnesses testified, more than 2,000 exhibits were admitted, and almost 7,000 pages of transeribed testimony were produced-and from the trial court's 183-page order summarizing this ree-ord. On appeal, the defendants do not contest these facts. | >
53 Since the late 197083, education funding in Colorado has been in steady decline:
[[Image here]]
Cary Kennedy, former treasurer for the State of Colorado, laid the foundation for admission of the above exhibit. Kennedy testified that, although the graph represented the most up-to-date data then available, Colorado has continued to make "significant cuts in education funding since 2008."
T54 Colorado is one of the wealthiest states in the nation, but it ranks 49th in the country in per-pupil spending per $1,000 of personal income. Colorado ranks 45th in the country for the amount of taxable resources dedicated to public education. In one national study, Colorado received an "F" for funding "effort"-a measure of whether a state takes advantage of its fiscal capacity to fund public education-because Colorado spends such a small percentage of its gross state product on public schools. By almost any measure, Colorado ranks in the bottom third nationally in education spending.
55 And the cost of educating Colorado's changing population continues to increase. Colorado's population of students requiring more expensive education services-such as English language learners (ELL), low-income children, and special education students-has exploded. Since 1995, Colorado's ELL population has grown 250%. In some districts, the ELL population has grown by as much as 800% in the last decade. Colorado has the fastest growing rate of childhood poverty in the nation. Across the state, 30% of students are eligible for the federal free lunch program. In the last 20 years, the percentage of "majority low income" schools has risen from 7% to 25%. In Cherry Creek School District, assistant superintendent El-ot Asp testified that nearly 80% of his stu*1146dents are living below poverty level. The number of special education students continues to increase, as does the cost of educating them.
156 Meanwhile, the General Assembly continues to promulgate new education standards. These standards require all Colorado students to attain proficiency in a broad range of subjects and be ready for postsec-ondary education or entry into the "twenty-first-century - workforee" by - graduation. They stress "information technology application" and other modern skills. To conform to these new standards, school districts must develop updated curricula, buy new instructional materials, train teachers, and have access to modern technology. Monte Moses, the former deputy superintendent of the Cherry Creek School District, testified that his district's ability to serve its students had been "compromised dramatically" by the state's implementation of unfunded education standards. He testified that these standards require more funding, but the General Assembly has provided school districts with less.
157 These historical developments have not occurred in a vacuum. Student performance rates continue to decline. Colorado ranks 46th in the nation in the rate of high school completion. For those students who do graduate high school, 29% are not college-ready, meaning they must take remedial classes before taking college-level courses. In some districts, over 50% of students are not college-ready by graduation. According to Lieutenant Governor Joe Garcia, who testified as an expert in Colorado education policy, these percentages significantly increase for African-American and Hispanic students and for low-income students. White students are 36% more likely to complete college than Hispanic students. This is the largest "degree attainment gap" in the country and twice the national average. Additional funding is required to close these achievement gaps, but, according to John Barry, superintendent of Aurora Public Schools, "we have been on a steady decline on our resources available to move student achievement and close the achievement gap." Despite these gaps, Colorado boasts one of the most college-educated populations in the country, but most of Colorado's college graduates are from other states. According to former state Senator Keith King, this "Colorado Paradox" shows that Colorado has not prepared its own students for college. Dr. Steven Murdock, an expert in demographics, stated the problem in stark terms: "[Wle're looking at the potential for Colorado to be a poorer and less competitive state in the future than it is today."
158 This failure to educate our students has real economic and social costs. Every year, about 11,500 Colorado students drop out of high school. In some districts, Hispanic students drop out at a rate of over 50%. Studies show that high school dropouts pay fewer taxes, have higher health care costs, and are more likely to engage in criminal activity. Taking these factors into account, they result in an economic burden to the state, by conservative estimates, of $6 billion. By contrast, each college graduate represents a $44,346 benefit to the state. According to Dr. Henry Levin, an expert in the economic consequences of inadequate education, these numbers present a clear choice between investing in education now and facing heavier debt in the future. As of now, "Colorado is trading off short run budget savings for potentially much larger long run economic burdens."
159 Having reviewed the extensive record in this case, I reach a conclusion that is, in my view, inescapable: Colorado's method of financing public education is not rationally related to providing the thorough and uniform education guaranteed by the Education Clause of the Colorado Constitution. Hence, I would affirm the order of the trial court2 and respectfully dissent.
*1147IL.
T60 The majority holds that Colorado's public school finance system is rationally related to the thorough and uniform mandate because it "funds a system of free public schools that is of a quality marked by completeness, is comprehensive, and is consistent across the state." Maj. op. 129. The record belies this conclusion.
I 61 Many of Colorado's students lack safe and healthy school buildings. Mary Wickers-ham, who worked for Governors Ritter and Hickenlooper as an education policy advisor, testified that "the literature was uniform in its finding that [school] facilities had a direct impact on student achievement." A 2010 study found that Colorado's schools needed just under $18 billion in repairs and upgrades. The average school building is nearly 40 years old, and many have architectural problems and inadequate heating, lighting, and plumbing systems. Several witnesses testified to leaking roofs and falling ceiling tiles. The ceiling at the K-12 school in Sanford School District in the San Luis Valley caved in during standardized testing. Two schools in the Greeley area require new roofs. Many of the ceilings in that district are coated with asbestos and when parts of these asbestos-coated ceilings collapse, the school must close entire hallways to conduct air testing. A water main broke under Sheridan High School in the southwest Denver metro area, and the high school is sinking. Former state Speaker of the House Andrew Romanoff reported seeing classrooms where children "had worn a dent in the floorboards around a heater they had to huddle around during the cold of winter." - Some schools are infested with mice, bats, or rattlesnakes.
I 62 Many schools do not comply with the Americans with Disabilities Act and are largely inaccessible to students with special needs. Keila Barish, a recent graduate of Pueblo West High School, has a form of dwarfism, is three feet tall, and uses a seooter to move from place to place. She could not reach, let alone open, many of the doors at school. She could not reach bathroom sinks to wash her hands. When the elevator was broken, which happened several times a week, she relied on fellow students to carry her to second-floor classrooms.
T63 Students lack books and basic supplies. Schools in Adams County, Boulder, Colorado Springs, Greeley, Pueblo, and rural areas do not have enough textbooks for each student to have one. Some schools allow students to take books home only on a first-come, first-served basis. Other schools employ strict no-take-home policies because if a student loses or damages a book, they do not have money to replace it. Like many teachers who testified, Anastasia Campbell, a teacher at Nikola Tesla High School in Colorado Springs, buys school supplies for her students with her own money. She also collects half-used notebooks and other slightly used supplies for her students. Jefferson High School in Greeley stocks its school library using community donations. In the Boulder Valley School District, Fairview High School has to, in the words of principal Donald L. Stensrud, "choose desks or choose books."
[ 64 The textbooks that districts do have are often out of date. Kevin Edgar, the superintendent of Sanford, testified that a high school student approached him with a physics book and said, "I'm using the same book you did." Edgar had used that same book as a junior in 1980. Justine Bayles, a teacher at Cortez Middle School in southwestern Colorado, found a student's drawing of an airplane on a picture of the World Trade Center twin towers in a textbook predating the September 11 terrorist attacks. She left the drawing in the book as an "update." The history textbooks at Nikola Tesla High School identify Bill Clinton as the current president. In the Boulder Valley School District, the math textbooks are ten years old.
T 65 In the opinion of Daniel Maas, a technology expert with the Littleton School District, Colorado's education standards require every student, from 4th grade on, to have access to a computer all day, but many schools lack current technology. Teachers at Sheridan Middle School have an unofficial "try twice" rule to deal with their aging *1148computers. If they do not boot up on the second try, then the teacher moves on. The school district in Greeley attempts to replace computers on a five-year cycle but has never had the money to do so. Maas testified that meeting the new education standards requires a reliable network and broadband capacity, but many rural districts lack the broadband capacity to stream online classes. In some cases, online classes are students' only opportunity to take a foreign-language or advanced-math class. One school district spent a year on a capital campaign to purchase new computers only to discover that the school's electrical system could not support them.
1 66 Students who require additional support, such as ELL students, special education students, and gifted and talented students, do not receive it. At best, Colorado funds two years of English-language instruction despite expert testimony that ELL students need between four and seven years of instruction to become proficient. Several parents testified that their children, who did not speak English when they began school, received only one or two years of English-language instruction and still struggle to speak English in high school. One Aurora high school has one full-time and one part-time teacher to serve about 800 ELL students. In Aurora Public Schools, however, ELL students speak almost 100 different languages. In some schools in Colorado Springs, students speak more than 100. The chief accountability officer for Aurora Public Schools, Lisa Escarcega, testified that, in her expert opinion, no district in Colorado is capable of meeting the needs of its ELL students.
T 67 Colorado ranks 51st, or last, among all states and the District of Columbia in state spending on special education students. The reading and math seores for Colorado's special education students have remained flat and are starting to decline. Parents in the Boulder and Denver school districts testified that their special-needs children were shunted from school to school and had to leave programs that were working because the programs were deemed too expensive. One plaintiff was not identified as a special education student until 10th grade, at which time she read at a 2nd-grade level. At first, she received five hours a week of specialized instruction, but her time was reduced to one hour a week in 11th grade and a half-hour a week in 12th grade. Her grades did not improve. She scored an 11 on the ACT,3 and no Colorado college has accepted her. In Bethune School District in eastern Colorado, counseling sessions were carried out in the lunchroom in front of other students until private space was created in a cleaned-out closet.
1 68 Colorado's director for gifted and talented programs, Jacquelin Medina, testified to a lack of funding for gifted and talented programs. Two Boulder elementary schools rely on parent volunteers to help with gifted and talented programming because the schools do not have money to hire enough teachers. Many rural districts do not offer advanced placement classes because they do not have the teachers to teach them. At one rural school, 8th graders identified as gifted and talented in math were given a CD and sent to the library to teach themselves algebra. Taylor Lobato, the named plaintiff in this case, graduated first in her class and was, according to Superintendent George Welsh, one of the best students he had ever seen. Still, as a freshman at the University of Denver, her professors sent her to the grammar center because she lacked grammar skills. Whereas her college roommate received 45 college credits for advanced placement classes she took in high school, Lobato took no advanced placement classes because her district, like many others, could not afford to offer them.
IIL.
T 69 The majority interprets "thorough" to mean "complete" and "comprehensive" and "uniform" to mean "consistent," holding that *1149a constitutionally adequate system of free public education is "of a quality marked by completeness, is comprehensive, and is consistent across the state." Maj. op. 118. For the purposes of this dissent, I need not quarrel with the majority's definition.4 I agree with the majority that a thorough system of education must be complete and comprehensive-especially insofar as those terms require an education system to be of a certain quality to be constitutionally adequate-and I also agree that a uniform system of education requires some degree of consistency across districts. However, I cannot conclude, as the majority does, that the finance system is rationally related to providing a thorough and uniform education when the record reveals an education system so crippled by underfunding and so marked by gross disparities among districts that access to educational opportunities is determined not by a student's interests or abilities but by where he or she happens to live. In my view, Colorado's constitutional guarantee demands something more.
T 70 Colorado could achieve a constitutionally thorough system of education with adequate funding. Colorado could achieve a constitutionally uniform system of education with an equitable method to distribute available funds. Having reviewed the extensive trial record, the Public School Finance Act (PSFA), and the other funding statutes, I am convinced that Colorado has done neither.
A. Thorough
T71 Since the inception of the PSFA, the base amount of per-pupil funding has never been determined in relation to the costs nee-essary to educate Colorado's students. It was born out of political compromise and budgetary wrangling. The PSFA has never been significantly revised. No adjustments have been made to account for Colorado's changing demographics, the increased costs associated with educating Colorado's changing student population, or the increased funds necessary to implement the new state-mandated education standards. The funding provided by the PSFA bears no rational relationship to the actual cost of providing a thorough and uniform education.
T72 The PSFA contains weighted factors that are intended to address disparities in education costs among districts based on cost of living, personnel, size, and the concentration of at-risk students. But, as the majority notes, the PSFA also employs a "negative factor" that reduces each district's total program by a certain percentage. In operation, the negative factor acts as a reduction of other existing factors. It does not affect the base per-pupil amount. Applying the negative factor thus largely counteracts the *1150weighted factors' purpose of creating differentiated funding for districts that require it.
T73 On its face, use of the negative factor is also an acknowledgement of the General Assembly's conscious choice to underfund public schools. In 2012, the negative factor cut nearly $1 billion from the education budget. All school districts, irrespective of location, size, or student population, have been affected by these cuts. Jefferson County Sehool District, Colorado's largest, has cut its budget by $58 million, closed three schools, and laid off 480 employees. In Colorado Springs, School District 11 has closed nine schools. Aurora Public Schools has cut its budget every year for the last six years. As the majority acknowledges, the negative factor reflects fiscal constraints, not education policy. According to David Hart, chief financial officer of the Denver Public Schools, the negative factor makes it impossible for the General Assembly to honor the "original intent" of the PSFA. The negative factor bears no relationship-let alone a rational one-to the General Assembly's thorough and uniform mandate.
T74 The majority points to categorical funding as a reason that the finance system bears a rational relationship to the thorough and uniform mandate. As the majority notes, categorical funding provides additional funding outside of the PSFA for particular groups of students requiring additional services, such as ELL students, gifted and talented students, and special education students. But the record shows that categorical funding is so inadequate that it fails to serve these students in any meaningful way. State support for ELL students is about $127 per pupil, per year. This funding barely covers the cost of administering the state-mandated Colorado English Language Assessment test, let alone the cost of teaching a child English. Gifted and talented students receive about $150 in additional support. For its financial contribution to special education, Colorado ranks last in the nation. According to Vody Herrmann, formerly with the Colorado Department of Education, this lack of state funding means that school districts are spending "much more in these various programs than what they're receiving in revenue, and that's coming out of their total program funding."
1 75 Perhaps most striking, however, is the finance system's method of funding capital construction. Unlike most states, capital construction in Colorado is funded exelusively at the local level. As the majority notes, school districts may contract for bonded indebtedness to fund capital improvements or the construction of new schools. By statute, however, bonded debt is capped at 20% of the district's total assessed property value. For 70 school districts, this means that they cannot raise enough money to build one new K-8 school building. For most others, this means that the districts cannot raise enough money to provide a safe and healthy learning environment for students. In Pueblo School District No. 60, the average age of a school building is over 50 years old. The Sanford school building, which houses all K-12 students, has elevated carbon dioxide levels and high concentrations of mold. The roof is partially collapsed. Several school districts, including Aurora Public Schools and District 11 in Colorado Springs, require hundreds of millions of dollars to address unmet capital needs. Mary Wickersham said it best when she testified: "I don't see a logical interpretation of a thorough and uniform system of free public schools that doesn't include sehools."
B. Uniform
T76 Students at Vail's Battle Mountain High School enjoy state-of-the-art video editing labs, a culinary arts studio, and top-end Apple computers. Students at schools in the San Luis Valley attend buildings with crumbling foundations, partially collapsed roofs, caved-in ceilings, ancient heating systems, and inadequate plumbing. Some of these students receive only 40 minutes of computer time per week. Some computers still in use only take 5i-inch floppy disks. Taylor Loba-to testified that, at Center High School, a single webpage took 20 minutes to load during an online assessment test. Former state Representative Jack Pommer testified that, under the current finance system, there are "some districts that could build educational palaces, and others that couldn't repair their *1151roofs." In his words, "that clearly wasn't uniform."
T77 Along with only a handful of other states, Colorado employs a regressive finance system, meaning districts with higher concentrations of poverty receive less funding. According to Dr. Bruce Baker, an expert in Colorado school finance, this problem is "built into the way the weighting scheme is structured." In one national study, Colorado received a "D" for "funding fairness" because per-pupil state and local revenues decrease as district poverty rates increase. Because districts with higher concentrations of poverty typically have higher education costs, districts with low property values get trapped in a cycle of poverty from which there is little opportunity to free themselves.
178 As the majority notes, the PSFA allows school districts to raise additional funding by asking their electorates to approve a "mill levy override" for education purposes. However, because the amount of funding generated by a mill levy override is tied to local property values, districts with higher property values will always generate more money per mill than districts with lower property values. To generate revenues comparable to those generated by wealthier districts, districts with lower property values must assess more mills and, in effect, tax themselves at higher rates to generate less money. According to former state Senator Susan Windels, "one district could pass a mill . and raise a million dollars and another district coming from a poor rural area could raise a mill and raise $13,000." Because a district's ability to raise additional mills is capped by statute, the inherent inequity built into the system will continue to exist. Districts willing to tax themselves at higher rates are statutorily prohibited from doing so.
T79 Like the mill levy override, the finance system's method of funding capital construction not only exacerbates massive disparities among districts-it creates them. As noted, the finance system caps a district's ability to contract for bonded indebtedness at 20% of assessed property value. Thus, the total amount of capital funds a district is permitted to raise is purely a function of the district's property wealth. This means that, in Aspen School District, the per-pupil assessed property value is more than $1 million. In Sanford School District, in the San Luis Valley, the per-pupil assessed property value is less than $20,000. In operation, this means that the wealthiest district can raise $219,000 per pupil and the poorest only $1,100-a difference of nearly 20,000%. In Colorado, where affluent resort communities and counties with some of the highest poverty rates in the nation co-exist, a finance system that funds capital construction based entirely on assessed property values, in Mary Wickersham's words, "drives a lot of inequities across the state." Under any conceivable definition of "uniform," a 20,000% disparity among districts in ability to fund capital construction rises to the level of a constitutional violation.
T 80 For the reasons stated, I respectfully dissent.
I am authorized to state that Justice HOBBS joins in this dissent.

. See Lobato v. State, 218 P.3d 358, 371 (Colo.2009) ("Lobato I ")(discussing affirmative constitutional rights as those "that the government must secure for its citizens").


. Although not significant to the thrust of this dissent, I note that I would supplement the trial court's order by granting the General Assembly five years to change the finance system so it complies with the Colorado Constitution. See Lobato I, 218 P.3d at 363-64; Evans v. Bd. of Cnty. Comm'rs of El Paso Cnty., 482 P.2d 968, 972, 174 Colo. 97, 105 (1971). I would retain jurisdiction over this case to monitor the General Assembly's reforms and ensure compliance with its affirmative constitutional duty. See McCleary *1147v. Washington, 173 Wash.2d 477, 269 P.3d 227, 261 (2012).


. The ACT, a standardized test that all Colorado students must take, is required by many colleges for admission. In Colorado, the average score is 19. Most colleges require a score in the mid-20s. At the University of Colorado-Boulder, the middle 50% of admitted students scored in the 24-30 range for most majors.


. Other states have interpreted similar constitutional provisions in various ways. See, eg., Roosevelt Elementary Sch. Dist. No. 66 v. Bishop, 179 Ariz. 233, 877 P.2d 806, 814 (1994) (interpreting "general and uniform" to require a finance system that "provide[s] sufficient funds to educate children on substantially equal terms"); Idaho Sch. for Equal Educ. Opportunity v. Evans, 123 Idaho 573, 850 P.2d 724, 734 (1993) (interpreting "thorough" in light of the legislature's educational standards and concluding that the standards' requirements of school facilities, instructional programs, and textbooks are "consistent with our view of thoroughness"); Abbott v. Burke, 149 N.J. 145, 693 A.2d 417, 425 (1997) (interpreting "thorough and efficient" in light of the legislature's education standards); Robinson v. Cahill, 118 N.J.Super. 223, 287 A.2d 187, 211 (Law Div.1972) (interpreting "thorough" to mean "more than simply adequate or minimal"); DeRolph v. State, 78 Ohio St.3d 193, 677 N.E.2d 733, 741 (1997) (interpreting a "thorough and efficient" system as one in which no school district is "starved for funds" or "lack[s] teachers, buildings, or equipment"); Pauley v. Kelly, 162 W.Va. 672, 255 S.E.2d 859, 877 (1979) (defining ''thorough and efficient" to require, "as best the state of education expertise allows," a system that prepares students for "useful and happy occupations" and "recreation and citizenship"); Campbell Cnty. Sch. Dist. v. State, 907 P.2d 1238, 1258-59 (Wyo.1995) (defining a "thorough and efficient" system of public schools as one marked by completeness and productivity without waste and that is "reasonably sufficient for the appropriate or suitable teaching/education/learning of the state's school age children"). Justice Erickson, in his concurrence in Lujan v. Colorado State Board of Education, adopted the following definition: "A general and uniform system [is] one in which every child in the state has free access to certain minimum and reasonably standardized educational and instructional facilities and opportunities to at least the 12th grade." Lujan, 649 P.2d 1005, 1028 (Colo.1982) (quoting Northshore Sch. Dist. No. 417 v. Kinnear, 84 Wash.2d 685, 530 P.2d 178, 202 (1974).